El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los apelados nos piden que desestimemos esta apelación porque el alegato de la apelante no cumple con las reglas 42, 43 y 60 de nuestro tribunal y porque los motivos de error son fútiles.
Una persona casada aceptó la obligación de pagar una pensión vitalicia a la demandante. Después de la muerte del obligado su viuda e hijos fueron demandados para el pago, de tal pensión pero la corte condenó al pago solamente a la viuda, que se allanó a la demanda, por entender qué como-a ella le habían sido adjudicados bienes para satisfacer la. pensión, había sido novada la obligación en cuanto a la persona obligada y que los hijos no tenían tal responsabilidad;-conclusión que se alega ser errónea en el primer motivo del recurso. El segundo es por haber sido resuelto el conflicto-*674de la evidencia a favor de los demandados. El tercero se refiere a no liaber sido impuestas las costas a los demanda-dos.
 El alegato de la apelante contiene una relación de la causa y una exposición separada de los errores atribuidos a la sentencia; y aunque argumenta conjuntamente los dos primeros motivos de error, esto no es causa para que desestimemos la apelación porque ambos se refieren a la suficien-cia de la prueba para sostener la sentencia respecto a si demuestra que la obligación original fue novada por liaber sido substituido el primitivo deudor por otra persona. En 'Cuanto al referente a las costas, se limita la apelante a decir que la temeridad de los demandados es manifiesta; lo que a nuestro entender depende de si los bijos demandados son también responsables del pago de la pensión. No habiendo infringido la apelante las reglas 42 y 43 de este tribunal, no es de aplicación la 60; y no siendo fútiles los motivos de error alegados debe declarase sin lugar la moción de desestimación de esta apelación.